Citation Nr: 0307301	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  02-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied service connection for hepatitis C.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran currently has chronic hepatitis C that as 
likely as not began in service.


CONCLUSION OF LAW

It is at least as likely as not that the veteran's current 
hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 


well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2002).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As explained herein, the Board finds that the record supports 
the veteran's claim for service connection for hepatitis C.  
As the benefit claimed on appeal is granted, VA need not take 
any further action to assist the veteran in obtaining 
evidence necessary to substantiate that claim, nor to notify 
him regarding evidence needed to substantiate the claim.

II.  Service Connection for Hepatitis C

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran was diagnosed with hepatitis during service.  He 
was hospitalized in February and March 1975 with illness 
manifested by dark urine and anorexia.  Laboratory tests 
showed hepatitis, with hepatitis-associated antigen (HAA) 
negative.  He received outpatient treatment for recurrent 
hepatitis in January 1976.

In March 2003, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  He reported that 
he had sought treatment at a VA hospital in 1977 for symptoms 
that he thought were caused by a recurrence of hepatitis, but 
that he had been diagnosed with a kidney infection.  He 
indicated that for many years after that he had received 
medical care through private physicians.  He indicated that 
in the 1990s a private physician encouraged him to consult VA 
about his chronic hepatitis, because of the history of 
hepatitis in service.

VA outpatient treatment notes from January 1999 indicate that 
the veteran tested positive for hepatitis C.  Testing 
revealed that he did not have hepatitis B, but had an 
antibody to hepatitis B, which showed immunity to hepatitis 
B.

On VA examination in March 1999, the examiner reported having 
reviewed the veteran's claims file.  The examiner noted that 
the medical records from 1975 do not clearly specify the type 
of hepatitis the veteran had at that time, but do indicate 
that hepatitis A was negative.  The examiner indicated that 
"most possibly it was B."  Based on October 1998 test 
results, the examiner found that hepatitis B and C antibodies 
were currently positive, but other indicators were negative, 
which was "suggestive of past history of hepatitis B and 
C."  The examiner found that the profile did not suggest 
current active hepatitis.

The RO asked the physician who examined the veteran in March 
1999 for an opinion as to the likely etiology of the 
veteran's currently diagnosed chronic hepatitis.  In April 
1999, the examiner wrote, "Most likely when the patient was 
infected in 1975 he had either B or C or both."  The 
examiner explained that "[h]epatitis B and C could develop 
into chronic hepatitis."  The examiner noted that there was 
"no evidence for acute or active chronic hepatitis," but 
indicated that additional testing was available.

VA outpatient treatment records from August 1999 listed a 
diagnosis of hepatitis C with hepatomegaly.  In January 2000, 
the veteran was found to have chronic active hepatitis C.

The medical evidence shows hepatitis during service, and 
current chronic hepatitis C.  The VA physician who examined 
the veteran in March 1999 opined that it was "most likely" 
that the veteran had either hepatitis B or C or both during 
service in 1975.  When asked the likely etiology of the 
current hepatitis, he indicated that it arose from the 
inservice hepatitis.  That medical opinion is sufficient to 
place the evidence in equipoise.  It is at least as likely as 
not that the veteran's current hepatitis C was initially 
manifested during service.  Giving the benefit of the doubt 
to the veteran, as required by 38 U.S.C.A. § 5107, the Board 
grants service connection for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

